Jackson, Chief Justice.
[Lewis sued Jackson in a justice’s court on an open account for $35.51. The defendant pleaded the general issue, res adjudicata, and the pendency of another suit involving the same subject-matter. On the trial, the defendant introduced evidence in support of his pleas in abatement, but the justice held that the pleas were not sustained and dismissed them. The defendant announced that he intended to carry the case to the superior court by certiorari, and refused to proceed further in the investigation. The *93justice rendered j udgment for the plaintiff. The defendant appealed to a jury in the justice’s court, On the trial, the justice held that certiorari, not appeal, was his remedy, and dismissed the appeal and confirmed his original judg-, ment. The defendant carried the case to the.superior court by certiorari. The presiding judge affirmed the.judgment of the justice, and the defendant excepted.]